Citation Nr: 0114317	
Decision Date: 05/22/01    Archive Date: 05/30/01

DOCKET NO.  00-11 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for a bilateral foot 
disability.

3.  Entitlement to service connection for a back disability.

4.  Entitlement to service connection for a dental disorder.

5.  Entitlement to service connection for sinusitis.

6.  Entitlement to a total and permanent disability rating 
for pension purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from July 1965 to March 
1966.

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from an October 1999 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO).  In his May 2000 substantive appeal, the veteran 
appears to raise the claim of entitlement to service 
connection for asthma.  The RO should take appropriate action 
to adjudicate this claim.  


REMAND

Five out of the six claims filed by the veteran were found 
not well grounded by the RO in whole or part on the basis of 
a lack of nexus between current disability and service.  In 
this regard, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminates the concept of a well-grounded claim and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

The other salient features of the new statutory provisions 
impose the following obligations on the Secretary (where they 
will be codified in title 38 United States Code is noted in 
parentheses): 

(1) The Secretary must provide application forms and notify 
the claimant and the representative, if any, if his 
application is incomplete, of the information necessary to 
complete the application (38 U.S.C.A. § 5102); 

(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of required 
information and evidence not previously provided that is 
necessary to substantiate the claim (38 U.S.C.A. § 5103(a)); 

(3) The Secretary must indicate which part of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant (38 U.S.C.A. § 5103(a)); 

(4) The Secretary must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim (38 U.S.C.A. § 5103A(a)); 

(5) The Secretary must make every reasonable effort to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(b)(1)); 

(6) If, after making reasonable efforts to obtain relevant 
records, the Secretary is unable to obtain the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records, and such 
notification shall: 

(a) identify the records the VA is unable to obtain; 
(b) briefly explain the efforts that the VA made to 
obtain those records; and 
(c) describe any further action to be taken by the 
Secretary with respect to the claim (38 U.S.C.A. § 
5103A(b)(2)). 

(7) Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c) [38 U.S.C.A. § 5103A(c)], the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile (38 U.S.C.A. § 5103A(b)(3));

(8)  In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) [38 
U.S.C.A. § 5103A(b)] shall include obtaining the following 
records if relevant to the claim:

(a) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to the claimant's active military, 
naval, or air service that are held or maintained by a 
governmental entity (38 U.S.C.A. § 5103A(c)(1)); 

(b) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those records 
(38 U.S.C.A. § 5103A(c)(2)); 

(c) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)).

(9) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) [38 
U.S.C.A. § 5103A(a)] shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim (38 U.S.C.A. § 5103A(d)(1)):  

(a) The Secretary shall treat an examination or opinion 
as being necessary to make a decision on a claim for 
purposes of paragraph (1) [38 U.S.C.A. § 5103A(d)(1)] if 
the evidence of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant):

(i) contains competent evidence that the claimant 
has a current  disability, or persistent or 
recurrent symptoms of disability; and 
(ii) indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but   
(iii) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim. 

(10) Nothing in this section [38 U.S.C.A. § 5103A] shall be 
construed as precluding the Secretary from providing such 
other assistance under subsection (a) [38 U.S.C.A. § 
5103A(a)] to a claimant in substantiating a claim as the 
Secretary considers appropriate (38 U.S.C.A. § 5103A(g));

(11) Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary (38 U.S.C.A. § 
5107).

On preliminary review of the record, the Board notes that the 
veteran filed an original claim for compensation benefits in 
February 1968.  He mentioned one disability not at issue 
here, but made no reference to any of the currently claimed 
disabilities alleged to be service-connected.  The RO 
requested the service medical records and they were 
associated with the claims folder.  This is significant as 
this action leaves no reason to believe service medical 
records were destroyed in the 1973 fire at the National 
Personnel Records Center.  The service medical records 
contain no references by complaints, records of treatment or 
statements of medical history of the currently claimed 
disorders.  His dental records reflect treatment on one 
occasion in November 1965 for a aphthus ulcer (an ulcer of 
the mucous membrane) and on one occasion for a carious tooth 
in December 1965.  On the report of medical history completed 
by the claimant in Febraury 1966, he specifically denied 
having or previously having experienced frequent or severe 
headaches, ear, nose of throat trouble, severe tooth or gum 
trouble, sinusitis, hay fever, asthma, arthritis or 
rheumatism, bone, joint or other deformity, lameness and foot 
trouble.  He was also asked if he had received medical 
treatment over the past five years from a clinic, hospital, 
physician, healer or other practioner other than those 
reported, and he listed only treatment for a nonrelevant 
disability.  Clinical evaluation on the separation 
examination was negative for relevant pathology.

A summary of an 83-day period of VA hospitalizaiton in 1967 
to March 1968 specifically indicates there were no physical 
problems 

He filed another claim for compensation benefits in November 
1976.  Again he listed only one nonrelevant disorder.  A VA 
hospital record indicates treatment for nasal polyps in 
November 1976.  A VA hospital record dated January 1978 
reflects that the physical examination did not disclose a 
hearing loss, foot disability, back disability or dental 
disorder.   Chronic sinusitis was noted.  A summary of VA 
hospitalization dated in February to March 1978 likewise 
lacks statements of recorded history or findings indicating 
the presence of a foot disability, back disability or dental 
disorder.  When his musculoskeletal status was reviewed, only 
one nonrelevant disorder was mentioned.  Slightly decreased 
right hearing and chronic sinusitis were reported.  

The record now contains numerous private and VA records dated 
in the 1980's and 1990's.  These reflect, among other things, 
an acute back injury in 1983 leading to surgery.  

In his current claim filed in June 1999, the veteran now 
alleges he was treated in service in "1965" at Ft. Ord, CA, 
for right foot, right ankle and low back problems.  No 
specific date or facility was identified.  He also referred 
to the presence of a left ear hearing loss and a dental 
disorder in 1965 in service, but did not indicate actual 
treatment.  In a July 1999 statement, the claimant appears to 
allege that his service medical records are incomplete.  In 
an August 1999 statement, he appears to allege in service 
treatment for sinus symptoms at Ft. Ord, and apparently self 
treatment at Ft. Gordon.  He appears to refer to treatment 
with decongestants and antibiolotics post service for a sinus 
disability, although he specifies no date or provider.  

Under the VCAA, whenever the Secretary attempts to obtain 
records from a Federal department or agency, the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile.  On the facts of this case, where the 
claimant apparently is alleging that there are outstanding 
Federal governemnt records in the form of service medical 
records, it appears to the Board that further development 
action is required due to change in the law.  At the same 
time, however, the Board must emphasize to the claimant that 
the available service medical records incorporate what 
appears to be his own contemporaeous denial of the existence 
of further relevant records and that his current assertions 
lack specificity.  Therefore, it is imperative that the 
claimant come forward with more information concerning the 
circumstances of the alleged treatment in service in order 
that a meaningful search can be conducted.  Moreover, the 
Board believes that the "reasonable certainity" standard as 
to whether Federal government records exist  or whether 
further efforts to obtain such (alleged) records would be 
futile must be judged not only by the current assertions and 
the results of the current efforts by the record custodians, 
but also in light of the veteran's earlier statements of 
medical history in service and thereafter, as well as in 
light of the original efforts of the service record 
custodians and what the available service medical records 
reflect.  With respect to what appears to an allegation of 
post service medical treatment for sinus symptoms, the 
veteran again must be specific if he is now asserting that 
there was treatment he has not previously reported.       

With regard to the claim of entitlement to a total and 
permanent disability rating for pension purposes, the Board 
believes that additional development on this issue is 
required.  In Talley v. Derwinski, 2 Vet. App. 282 (1992), 
Roberts v. Derwinski, 2 Vet. App. 387 (1992), and Brown v. 
Derwinski, 2 Vet. App. 444 (1992), the Court provided the 
analytical framework for the adjudication of pension cases 
and the foundation for the Court's determination in this 
claim.  The holdings in these cases are to the combined 
effect that the VA has a duty to ensure that an appropriate 
rating for each disability of record is assigned using the 
approach mandated by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991), that the "average person" and "unemployability" 
tests are both applied, and that if the benefit may not be 
awarded under the "average person" or "unemployability 
test," a determination must then be made whether there is 
entitlement to nonservice-connected disability pension on an 
extraschedular basis.

The average person (or objective test) is rooted in 38 
U.S.C.A. § 1502(a)(1) (West 1991) and 38 C.F.R. § 4.5 (2000) 
and mandates that a total disability will be found to exist 
when there is present any impairment of mind or body which is 
sufficient to render it impossible for the average person to 
follow a substantial gainful occupation, provided that the 
impairment is reasonably certain to continue throughout the 
life of the disabled person.

The unemployability (or subjective) test arises from 38 
U.S.C.A. § 1521(a) (West 1991) and 38 C.F.R. §§ 3.321(b)(2) 
and 4.17 (2000) and mandates that where it is shown that the 
veteran's disabilities meet the requirements of 38 C.F.R. § 
4.16 (2000), and it is shown that his disabilities are 
permanent in nature, a determination should be made whether 
such disabilities render him or her incapable of substantial 
gainful employment.  If so, the veteran again meets the 
requirements under law for the benefit at issue.

Finally, if the veteran does not meet either the "average 
person" or the "unemployability test," a determination is 
required as to whether the veteran should be granted 
entitlement to a nonservice-connected disability pension 
pursuant to the provisions of 38 C.F.R. § 3.321(b)(2) (2000) 
on the basis that he or she is unemployable by virtue of age, 
occupational background, or other related factors.  Such a 
detailed analysis has not been performed in this case.  

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In light of the foregoing, the Board finds that further 
development, as specified below, is warranted.  Accordingly, 
the case is REMANDED for the following development:

1.  The RO should request the veteran to 
provide specific information concerning 
the date, location and facility or 
facilities at which he alleges he was 
treated in service for the claimed 
service connected disabilities.  He 
should specifically indicate whether the 
treatment was on an inpatient or 
outpatient basis.  He is advised that 
without specific information, it may 
prove impossible for the record 
custodians to conduct a meaningful 
search.  

2.  The RO should request the veteran to 
provide the names, addresses, and 
approximate dates of treatment for all 
post service health care providers who 
may possess additional records pertinent 
to his claims that are not now of record.   
With any authorization from the veteran, 
the RO should attempt to obtain copies of 
those treatment records identified by the 
veteran that have not been previously 
secured.  The veterans attention is 
specifically invited to whether he is 
alleging there are additional treatment 
records relating to sinusitis post 
service that he had not claimed earlier.

3.  The veteran is also asked to submit a 
statement listing all disabilities he 
currently experiences and the effect that 
each has on his ability to function.

4.  The veteran should be asked to 
indicate whether he has ever applied for 
Social Security Administration benefits.  
If warranted, the RO should obtain from 
the Social Security Administration a copy 
of any disability determination it has 
made for the veteran and a copy of the 
record upon which any such determination, 
either for or against the veteran, was 
based, including all pertinent medical 
records.  The RO should invite the 
attention of the Social Security 
Administration to 38 U.S.C.A. § 5106 
(West 1991).  If Social Security records 
are obtained, they should be associated 
with the veteran's claims folder.  If 
not, the steps taken to obtain these 
records and the response from the Social 
Security Administration should be made 
part of the record in the claims folder.

5.  Following the above, the RO should 
review the record to determine whether 
the duty to assist has been satisfied 
under the VCAA with regard to obtaining 
outstanding Federal government (including 
apparently alleged outstanding service 
medical records) and nongoverment 
treatment records.  The RO's attention is 
respectfully invited to the discussion 
above on page seven, paragraphy one, as 
to how the "reasonable certainty" 
standard may be addressed.  

6.  Following (5), the RO should 
determine whether a VA medical 
examination or opinion is required with 
respect to the disorders for which 
service connection is claimed.   If 
examination and/or a medical opinion is 
deemed necessary, the claims folder or 
the pertinent medical records contained 
therein, including the service medical 
records, should be reviewed by the 
medical provider(s).  All necessary tests 
should be performed.  If additional VA 
examinations are required, the 
examiner(s) should so indicate.  The 
examiner(s) should provide an explicit 
response to the following question:

With respect to the alleged 
bilateral hearing loss, bilateral 
foot disability, back disability, 
dental disorder, and sinusitis, what 
is the degree of medical probability 
that any of these disabilities are 
causally linked to the veteran's 
period of active service from July 
1965 to March 1966?  

In responding to this question, if there 
is a conflict between (a) the statements 
of medical history provided by the 
claimant in connection with the current 
claim and (b) the history as reflected in 
the service medical records and the 
statements of medical history given 
shortly after service, the examiner(s) 
should indicate whether his or her 
opinion would be altered if it was 
presumed that (b)  more accurately 
reflected the correct medical history.  
If the examiner(s) cannot provide a 
response to this question without resort 
to pure speculation, it should be so 
indicated.  If a specialist's opinion is 
required, it should be so noted by the 
examiner(s) and obtained by the RO.     

7.  The veteran should be accorded a VA 
medical examination with regard to his 
claim for pension benefits.  The 
examination should note any complaints 
and provide a comprehensive report 
concerning the nature and extent of all 
disabilities found to be present, 
including any listed by the veteran in 
paragraph three above.  All necessary 
tests should be conducted and the 
examiner should review the results of any 
testing in conjunction with the 
completion of the report.  

The medical examiner should note any 
weakened movement, excess fatigability, 
incoordination, and should comment on the 
severity of these manifestations on the 
ability of the veteran to perform average 
employment in a civil occupation.  If the 
severity of these manifestations can not 
be quantified, the examiner should so 
indicate.  

With respect to the subjective complaints 
of pain, the examiner is requested to 
specifically comment on whether pain is 
visibly manifested on movement of the 
joints, the presence and degree of, or 
absence of, muscle atrophy attributable 
to any disability, or the presence or 
absence of any other objective 
manifestation that would demonstrate 
functional impairment due to pain 
attributable to a disability.

8.  After the development requested has 
been completed, the RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND.  It is 
imperative that if the report is 
deficient in any manner, the RO must 
implement corrective procedures at once.  

9.  Thereafter, the case should be 
reviewed by the RO.  The RO should 
readjudicate the claims as follows:

(a)  The RO must review the claims 
file and ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 
106-475 is completed. 

(b) Concerning the pension claim, 
the RO must list all the veteran's 
disabilities on a formal rating 
document and assign separate 
evaluations to each disability.  In 
evaluating each of the disabilities, 
consideration should be given to 
entitlement to an extraschedular 
evaluation under 38 C.F.R. 
§ 3.321(b)(2) (2000) for each 
disability.  In doing this, the RO 
should also consider the following 
cases from the Court:  Talley v. 
Derwinski, 2 Vet. App. 282 (1992) 
and Roberts v. Derwinski, 2 Vet. 
App. 387 (1992). 

(c)  The case should then be 
considered under the two-prong test 
enunciated by the Court in Brown v. 
Derwinski, 2 Vet. App. 444 (1992).  
That is, with consideration of the 
"objective" test under 38 C.F.R. 
§§ 4.15, 4.16 and 4.17 (2000)  and 
the "subjective" test under 
38 C.F.R. §§ 3.321(b)(2), and 4.15 
and 4.17 (2000).

If the benefit sought on appeal remains denied, the veteran 
and his representative should be provided with a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issue currently on 
appeal.  An appropriate period should be allowed for 
response.  Thereafter, the case should be returned to the 
Board, if in order.  The Board intimates no opinion as to the 
ultimate outcome of this case. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





